Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 02/18/2019.
Claims 1-33 are presented for examination.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0065685 to Pickover et al. teaches a dental health method via a blockchain including a method for validating a transaction to determine whether to append information to the blockchain, wherein if the transaction has been validated, a new block for that transaction is written to the blockchain, otherwise the transaction is discarded.
US 2019/0282906 to Yong teaches a secure decentralized video game transaction platform that verifies that the intended transaction is valid and generates a new block that includes the transaction, optionally one or more additional verified intended transactions, and a block header that includes a hash of a most recent block in the blockchain ledger. The console appends the new block to the blockchain ledger and transmits it to the other consoles, which each also append the new block to their copy of the blockchain ledger, thereby completing the transaction.
US 2019/0238525 to Padmanabhan et al. teaches a method for implementing super community and community sidechains with consent management for distributed ledger technologies in a cloud based computing environment including validating the request to add the new block to the blockchain, responsive to the specified transaction type. The host then validates the request to add the new block to the blockchain when consensus is reached according to the selected consensus protocol. Finally, the host adds the new block of the blockchain, responsive to the validation of the request to add the new block to the blockchain.
US 10,805,067 to Griffin et al. teaches a doubly linked blockchain wherein an intermediate second block is generated. The intermediate second block includes a first prime backward comprising a hash of the first prime block of the doubly linked blockchain and the second block of the first blockchain.
US 2019/0238340 to Wang et al. teaches a method for generating blocks of a blockchain including performing a digital signature operation on a hash value of the original block contained in an intermediate signature by using a private key of a signature device to generate an original block signature, in the case that the intermediate signature passes the verification.
US 10,756,904 to Perlman et al. teaches an efficient and secure distributed ledger maintenance method that includes two or more nodes of the ledger respectively digitally signing a block with their respective private keys of public-private key pairs.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 22, and their respective dependent claims, are allowable over the prior art of record, including Pickover,  including digitally signing, at two or more of the information handling devices in the blockchain network, respectively, an interim block associated with the new transaction request using a HASH value of the interim block and respective private keys of the two or more of the information handling devices and verifying the one or more signed interim blocks for determining, whether to add to the blockchain ledger, a new transaction block containing the validated new transaction request and the at least two digital signatures, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497